Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-16,  and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “receiving a unique identifier of an additional wireless device of the PMMN for the
consolidated shipment at the server computing system, the additional wireless device attached to
an additional shipment component of the consolidated shipment, wherein the unique identifier of  the additional wireless device is included in the PMMN for the consolidated shipment; receiving a unique identifier of the additional shipment component at the server computing system; creating and storing an association between the unique identifier of the additional wireless device and the unique identifier of the additional shipment component at the server computing system”
 	The present invention discloses a system and method for establishing a Proximity Monitoring Mobile Network (PMMN) for use in monitoring multiple different components of a consolidated
shipment during shipping of the consolidated shipment..  The allowable feature of “receiving a unique identifier of an additional wireless device of the PMMN for the consolidated shipment at the server computing system, the additional wireless device attached to an additional shipment component of the consolidated shipment, wherein the unique identifier of  the additional wireless device is included in the PMMN for the consolidated shipment; receiving a unique identifier of the additional shipment component at the server computing system; creating and storing an association between the unique identifier of the additional wireless device and the unique identifier of the additional shipment component at the server computing system” is not disclosed by any prior art reference.  The closest prior art, Olsen et al (US 20060091206 A1), discloses a  system for monitoring an object moving through a carrier's logistics network having a plurality of scan points, said object associated with a tracking number for facilitating tracking of the object through said logistics network.  The next closest prior art, Kloostra et al (US 20090125425 A1), discloses a method and system for auditable tracking of a shipment where instructions are provided for execution on a server and for execution on a mobile device. The instructions for execution on the server include at least one code segment configured to: receive a request from a shipper to ship a plurality of goods, receive logistics information from a logistics company in response to the request form the shipper, receive from the shipper a bill of lading (BOL), and receive from the logistics company data identifying a quantity of the plurality of goods that was delivered. The next closest prior art, Ota et al (US 20150110100 A1), discloses a wireless communication system that performs ad-hoc mode communication, wherein a first terminal includes an identification information storing section, an IP address storing section, an SSID generating section generating a service set identifier, a beacon signal generating section generating a beacon signal including an SSID, and a priority information updating section updating priority information, and the second terminal includes an SSID acquiring section acquiring the SSID from the beacon signal, memory storing the SSID, an SSID selecting section selecting one SSID based on the priority information, an IP address acquiring section acquiring the IP address of the first terminal from the selected SSID, and a communicating section.  The next closest prior art, Syngkon et al.(UA 9,306,750), discloses a device, which is intended for vehicles equipped with a brake system comprising a pneumatic brake booster and a master cylinder, enables the braked vehicle to be held back on an upslope. The next closest prior art, BARBUSH (US 20150154559 A1), discloses systems, methods, and computer program products for alternative delivery options for customers, where in certain embodiments, a consignee may meet a driver and receive an item at a location different from the delivery address associated with the item. The next closest prior art,  Bergdale et al (US 20150142483 A1) discloses system and method for automated protocols between a mobile device and an electronic ticketing verification system, where proximity detection is used to automatically display the verification or to automatically control entry gates or turnstiles when the mobile device is verified has holding a valid ticket and being located in a specific location associated with the ticket.  However, Olsen et al, Kloostra et al, Ota et al, Syngkon et al, BARBUSH and Bergdale et al all fail to disclose the feature of “receiving a unique identifier of an additional wireless device of the PMMN for the consolidated shipment at the server computing system, the additional wireless device attached to an additional shipment component of the consolidated shipment, wherein the unique identifier of  the additional wireless device is included in the PMMN for the consolidated shipment; receiving a unique identifier of the additional shipment component at the server computing system; creating and storing an association between the unique identifier of the additional wireless device and the unique identifier of the additional shipment component at the server computing system”.  This distinct feature has been added to independent claim 13 and renders all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 25, 2022
/Akiba K Robinson/
Primary Examiner, Art Unit